Case: 18-13424     Date Filed: 01/30/2019   Page: 1 of 7


                                                             [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-13424
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:18-cv-01083-MHC



WILLIE G. SMITH,

                                                                 Plaintiff-Appellant,

                                       versus

NATHAN DEAL, et al.,

                                                                         Defendants,

ROBYN A. CRITTENDEN,
The Commissioner of the Human
Services in her individual capacity,

GEORGIA DEPARTMENT OF HUMAN SERVICES and
the DIVISION OF FAMILY AND CHILDREN SERVICES,

DHS/DFCS EMPLOYEES IN THEIR INDIVIDUAL CAPACITIES,

                                                             Defendants-Appellees.
              Case: 18-13424      Date Filed: 01/30/2019   Page: 2 of 7


                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                  (January 30, 2018)

Before TJOFLAT, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:

      Willie Smith appeals pro se the dismissal of his amended complaint against

Robyn Crittenden, the Commissioner of the Georgia Department of Human

Services; the Department and its Division of Family and Children Services; and

unnamed employees of the Department and its Division. The district court

dismissed Smith’s complaint for failure to state a claim. 28 U.S.C.

§ 1915(e)(2)(B)(ii). We affirm.

      Smith complained about the methods that Division employees used to

recover overpayments he received from the supplemental nutrition assistance

program. Smith alleged that he received $1,570 in overpayments from the

program. In 2004, Smith received notice of his obligation to refund that amount

and the Division recovered $1,091.69 between November 2004 and July 2013 by

withholding $10 monthly from his food stamp benefits. In August 2013, a Division

employee terminated Smith’s repayment schedule even though he still owed

$478.31. Smith also alleged that, in 2015, after he protested an error in the


                                          2
              Case: 18-13424      Date Filed: 01/30/2019   Page: 3 of 7


administration of his Medicaid benefits, the Division filed a fraudulent claim for a

“delinquent Food Stamp Collection Claim” with the Treasury Offset Program that

resulted in one deduction of $49 from Smith’s social security benefits. In 2017, the

Division sought another refund from Smith by notifying him of his outstanding

balance and withholding $10 monthly from his food stamp benefits. Smith filed a

claim against the Division with the Office of State Administrative Hearings, but he

withdrew his request for a hearing and the Office dismissed his claim.

      Smith complained that the defendants’ collection practices were attributable

to “race and disability discrimination as well as retaliation.” He alleged that an

unnamed employee mishandled his application to renew his Medicare benefits, in

violation of Section 504 of the Rehabilitation Act. 29 U.S.C. § 794. Smith also

alleged that an unnamed employee filed a false claim with the Treasury Offset

Program, in violation of the False Claims Act, 31 U.S.C. § 3729, to retaliate for

Smith’s complaint about the mishandling of his Medicare application. And Smith

alleged that unnamed Division employees “violated the due process clauses and

equal protection clauses of the Fifth and Fourteenth Amendments” in 2004, 2015,

and 2017 by “fail[ing] to give notice . . . of its settlement authority when

demanding repayment” as required to “adequately inform [him] of his rights under

the Food Stamp Act.” 42 U.S.C. § 1983.




                                           3
              Case: 18-13424     Date Filed: 01/30/2019    Page: 4 of 7


      The district court dismissed Smith’s complaint for failure to state a claim.

The district court ruled that the Department and its Division were not subject to

suit and that Smith alleged no plausible facts from which to infer that Crittenden

could be held liable, as a supervisor, for the conduct of her subordinates. The

district court also ruled that, “[a]lthough [Smith] styled the Amended Complaint as

a ‘retaliation and discrimination complaint,’ [he] fail[ed] to include any plausible

factual allegations demonstrating that any adverse action [he] suffered . . . was

linked to any racial or otherwise discriminatory animus on the part of Defendants”

and he failed to “show a causal connection between any protected activity and any

adverse action . . . [by] the Defendants.”

      We review de novo the sua sponte dismissal of a complaint for failure to

state a claim and accept the allegations in the complaint as true. Alba v. Montford,

517 F.3d 1249, 1252 (11th Cir. 2008). A district court is obligated to dismiss an in

forma pauperis complaint if it determines that the action is “frivolous” or “fails to

state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B). To avoid

dismissal, a complaint must contain facts sufficient to support a plausible claim to

relief. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). We interpret pro se pleadings

liberally, but we will not rewrite a deficient pleading to sustain an action. Campbell

v. Air Jamaica Ltd., 760 F.3d 1165, 1168–69 (11th Cir. 2014).




                                             4
               Case: 18-13424     Date Filed: 01/30/2019    Page: 5 of 7


      Smith’s complaint failed to state a plausible claim against Crittenden.

Supervisory officials cannot be held vicariously liable under section 1983 for the

actions of their subordinates unless the supervisor “personally participates in the

alleged unconstitutional conduct” or “there is a causal connection between the

actions of a supervising official and the alleged constitutional deprivation.”

Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003). Smith’s complaint did not

allege that Crittenden personally participated in collecting Smith’s outstanding

debt. Nor did Smith’s complaint allege that Crittenden directed her employees to

act unlawfully or that she knew they would do so and failed to intervene. The

district court did not err when it ruled that Crittenden could not be liable for her

employees’ alleged unlawful acts.

      The district court also did not err in dismissing Smith’s complaint insofar as

it alleged any claims against the Department and its Division. The allegations of

wrongdoing by unnamed “DHS/DCFS employees” were deficient. See Richardson

v. Johnson, 598 F.3d 734, 738 (11th Cir. 2010) (requiring a complaint to identify

or describe defendants with specificity). And state agencies are not subject to suit

under section 1983. See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 65–71

(1989). Section 1983 provides a cause of action against any “person” acting “under

color of state law” who deprives an aggrieved person of rights secured by federal




                                           5
              Case: 18-13424     Date Filed: 01/30/2019    Page: 6 of 7


law. 42 U.S.C. § 1983. State agencies are not persons under section 1983. See Will,
491 U.S. at 65.

      In addition, Smith’s complaint failed to allege plausible facts of wrongdoing

by any Division employees. Smith’s complaint admitted that, as of August 2013,

he had yet to repay $478.31 in overpayments from the supplemental nutrition

assistance program. See 31 U.S.C. § 3729 (stating that the Act prohibits the

presentation of “a false or fraudulent claim for payment”). Smith’s complaint

failed to allege any plausible facts about the submission of a false claim to the

government. Smith’s complaint also failed to allege that an employee mishandled

his Medicare application because of his disability. See Ellis v. England, 432 F.3d
1321, 1326 (11th Cir. 2005) (“[U]nder the Rehabilitation Act, a plaintiff must

prove that he suffered an adverse employment action ‘solely by reason of’ his

handicap.”). And Smith’s conclusory allegations that Division employees

“intentionally treated [him] differently from other similarly situated” people of

“other races and national origin” lacked any supporting facts necessary to state a

plausible claim that he was denied equal protection of the law. See Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (“[A] plaintiff's obligation to provide the

grounds of his entitlement to relief requires more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will not do.”). Smith also

complained that the employees reinstated his debt because he was black, but we


                                          6
               Case: 18-13424     Date Filed: 01/30/2019    Page: 7 of 7


agree with the district court that his complaint failed to make “any plausible factual

allegations demonstrating that any adverse action [he] suffered . . . was linked to

any racial . . . animus on the part of Defendants.”



      Smith’s complaint also failed to state a claim that the employees violated his

constitutional right to due process of law. Division employees did not violate

Smith’s right to substantive due process by collecting an amount he owed to the

government. See Greenbriar, Ltd. v. City of Alabaster, 881 F.2d 1570, 1577 (11th

Cir. 1989) (“[A] deprivation of a property interest . . . [violates substantive due

process] if it is undertaken ‘for an improper motive and by means that were

pretextual, arbitrary and capricious, and . . . without any rational basis.’”). And

Smith’s claim that he was denied procedural due process failed because he alleged

that he received notice of his obligation to refund the overpayments and that he

requested and later withdrew his requests for hearings to protest the collections.

See Mathews v. Eldridge, 424 U.S. 319, 348 (1976) (“The essence of due process

is the requirement that ‘a person in jeopardy of serious loss (be given) notice of the

case against him and opportunity to meet it.’”).

      We AFFIRM the dismissal of Smith’s complaint.




                                           7